Citation Nr: 0509914	
Decision Date: 04/05/05    Archive Date: 04/15/05

DOCKET NO.  02-11 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from July 1966 to July 1970 
and from May 1971 to June 1973.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2001 rating determination of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boise, Idaho.

The Board rendered a decision on the hemorrhoids claim in 
August 2003.  In September 2004, the United States Court of 
Appeals for Veterans Claims (Court) vacated the Board's 
August 2003 decision and remanded the matter to the Board.  
The August 2003 decision also remanded the issue of an 
increased rating for residuals of a right radius fracture; 
that matter remains pending at the RO.  


FINDING OF FACT

Hemorrhoids were not manifest in service and are unrelated to 
any incident of service.


CONCLUSION OF LAW

Hemorrhoids were not incurred or aggravated in service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) [now 
codified at 38 U.S.C.A. § 5100 et seq. (West 2002)].  This 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999) (holding that VA cannot assist in the 
development of a claim that is not well grounded), withdrawn 
sub nom. Morton v. Gober, 14 Vet.App. 174 (2000) (per curiam 
order).  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date. Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  In this case, VA's development and 
adjudication of the claim was consistent with the VCAA and 
the amendments to 38 C.F.R. §§ 3.103, 3.159, and 3.326 
(2004), and VA's duties have been fulfilled.

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the veteran 
of which information and evidence is to be provided by the 
claimant, and which evidence, if any, it would attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159.  The record shows that 
VA has met its duties.  The veteran was notified of evidence 
and information needed to substantiate and complete his claim 
and who had what duties including in June and September 2001 
letters to the veteran, VA's September 2001 rating decision, 
and the August 2002 statement of the case.  The June 2001 
VCAA letter advised him what the evidence must show to 
establish entitlement.  It advised him to submit additional 
evidence to show that his claimed disability was incurred or 
aggravated in service.  He was advised to indicate when and 
where he was treated in service.  He was advised that if he 
had received private treatment, to submit statements from 
doctors who had treated him since his discharge.  He was told 
to tell VA about any additional information or evidence that 
he wanted VA to try to get for him.  He was told to send VA 
the evidence as soon as possible.  He was told to tell VA the 
name of the person, agency, or company who had relevant 
records if he had any other private medical evidence that he 
wanted VA to assist in obtaining.  He was advised to send the 
information describing the evidence or the evidence itself.  
He was told that VA would make reasonable efforts to help him 
get necessary evidence to support his claim.  He was told 
that VA would try to help him get such things as medical 
records, employment records, or records from other Federal 
agencies.  He was advised that he must give VA enough 
information about these records so VA could request them from 
the agency or person who has them.  He was told that it was 
still his responsibility to support his claim with 
appropriate evidence.  He was told that VA would assist him 
by providing a medical examination or getting a medical 
opinion if VA decided it was necessary to make a decision on 
the claim.

The Board concludes that the discussions in the June 2001 
VCAA letter and in the rating decisions, statements of the 
case, and other correspondence with the veteran informed him 
of the information and evidence needed to substantiate his 
claim and complied with VA's notification requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.103 
(2004).  Service medical records were obtained.  VA 
examination reports and VA and private medical records have 
been requested and obtained.  Reasonable attempts were made 
to obtain identified relevant evidence.

The communications from VA to the veteran informed him of the 
type of evidence which would be relevant and assisted him in 
providing it.  In this case, VA's actions are consistent with 
the VCAA, 38 C.F.R. §§ 3.103, 3.159, and 3.326, and the duty 
to assist and the duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete the claim.

The VCAA letter was issued in June 2001 and the decision was 
issue in September 2001.  Thus, there was process following 
the VCAA letter.

Factual background

On service general medical evaluation in January 1967, the 
veteran reported having intermittent rectal bleeding for the 
past 1 1/2 weeks.  Digital examination was negative and the 
impression was rectal bleeding.  Surgical consultation and 
proctoscopy were arranged.  
A January 1967 referral to a surgeon indicates that digital 
examination of the rectum was negative and that there was no 
evidence of hemorrhoids.

The surgical consultant indicated in January 1967 that the 
veteran had had a good preparation and that the scope was 
passed to 25 centimeters with ease.  There were no evident 
mucosal or extrinsic lesions.  The veteran was to have a 
barium enema and then return.  

A February 1967 barium enema allowed visualization of the 
entire colon.  Abnormalities were not uncovered.  The 
impression was a negative barium enema.

On clinical examination in March 1970, the veteran's skin, 
anus, and rectum were normal.

The veteran denied having or having skin problems or piles or 
rectal disease on service examination in April 1971.  
Clinically, his skin, anus, and rectum were normal.

On service evaluation in January 1972, the veteran complained 
of pain with a hemorrhoid.  Sitz bath and a suppository were 
prescribed.

On service discharge examination in June 1973, the veteran 
denied having or having had piles or rectal disease.  
Clinically, his rectum and prostate were normal to digital 
examination.  His hematocrit was 44%.

In January 2001, the veteran was seen at a VA facility.  
Clinical evaluation disclosed 2 hemorrhoids.

On VA evaluations in August 2001, the veteran reported having 
had hemorrhoids for "some time" and "for years".  VA 
performed a hemorrhoidectomy in August 2001.

In November 2001, the veteran stated that for many years, he 
had self-medicated hemorrhoids not knowing until recent years 
that he could get help from VA.

Analysis

The veteran, who served during the Vietnam Era, has appealed 
the denial of service connection for hemorrhoids.  Service 
connection may be granted for disability arising from disease 
or injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b) (2004).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  Service connection may be also granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In this case, the veteran complained of rectal bleeding in 
January 1967.  Digital examination, proctoscopy, and a barium 
enema were normal.  He complained of a hemorrhoid in January 
1972 and a sitz bath and a suppository cream were prescribed.  
Any clinical examination findings in January 1972 were not 
reported.  

It is clear that the veteran believes that he had hemorrhoids 
during service.  In fact, he complained of rectal bleeding 
and hemorrhoids.  However, although he is competent to report 
bleeding, he is not competent to enter a diagnosis of 
hemorrhoids.  Against this background, examinations were 
conducted during service.  In January 1967, following the 
report of bleeding, it was established that there was no 
evidence of hemorrhoids.  Similarly, clinical evaluations of 
the anus and rectum were normal in March 1970 and April 1971.  
The fact that he complained of a hemorrhoid in January 1972 
reflects his state of mind (belief) at the time, but he was 
not a medical profession and his own opinion is not 
competent.  Regardless, when seen in June 1973, the rectum 
and prostate were normal.  Similarly, the fact that he was 
provided a Sitz bath and suppository does not establish the 
presence of hemorrhoids, particularly in view of the 
subsequent normal examination in 1973.  It is clear that 
medical determinations that there were no hemorrhoids or that 
the evaluations were normal are more probative than the 
veteran's own opinions and own in-service self-diagnosis.

At this time, the first objective evidence of hemorrhoids was 
decades after service and there is no competent evidence 
linking hemorrhoids to service.  The preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.


ORDER

Entitlement to service connection for hemorrhoids is denied.


	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


